EXHIBIT 10.54

MODIFICATION NO. 3 TO LOAN AND SECURITY AGREEMENT

This Modification No. 3 to Loan and Security Agreement (“Modification”) is
entered into as of June 30, 2012 (the “Modification No. 3 Effective Date”), by
and between Partners for Growth III, L.P., a Delaware limited partnership with
its principal place of business at 150 Pacific Avenue, San Francisco, California
94111 (“PFG”) and Cardiovascular Systems, Inc., Inc., a Delaware corporation
with its principal place of business at 651 Campus Drive, St. Paul, MN 55112
(“Borrower”).

WHEREAS, PFG and Borrower entered into that certain Loan and Security Agreement
dated as of April 14, 2010 (the “Loan Agreement”) and certain other Security
Documents (as defined below), pursuant to which Borrower has borrowed and PFG
has loaned pursuant to Convertible Promissory Notes up to $4,000,000 at any one
time outstanding;

WHEREAS, the parties entered into that certain Modification No. 1 to Loan and
Security Agreement dated as of August 23, 2011 (the “First Modification”);

WHEREAS, the parties entered into that certain Modification No. 2 to Loan and
Security Agreement dated as of December 27, 2011 (the “Second Modification” and,
together with the First Modification, the “Prior Modifications”);

WHEREAS, Borrower and the Senior Lender are amending the Senior Loan Documents
and such amendment requires a facilitating amendment of the Loan Agreement;

NOW THEREFORE, the parties hereby agree as follows:

1. DESCRIPTION OF EXISTING INDEBTEDNESS: Borrower is indebted to PFG for
Obligations pursuant to the Loan Documents. The Loan Agreement provides for the
issuance of up to $5,000,000 in Notes to PFG from time to time, of which an
aggregate principal amount of $5,000,000 in Notes are issued and outstanding on
the date of this Modification. Defined terms used but not otherwise defined
herein shall have the same meanings set forth in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral, as described in the Loan Agreement and an Intellectual Property
Security Agreement of even date therewith. The above-described security
documents, together with all other documents securing repayment of the
Obligations, shall be referred to herein as the “Security Documents”.
Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations are referred to as the “Existing Loan
Documents”.

3. MODIFICATION TO LOAN AGREEMENT. The Schedule is hereby amended as follows:

3.1 Section 1(d). Section 1(d) which prior to the Modification No. 3 Effective
Date read as follows (italicized for ease of reference):

 

“ (d) Amortization Trigger:

If Borrower should fail to maintain a Liquidity Ratio (as defined below) of at
least 1.5 : 1.0, measured monthly, PFG may elect to amortize all or (at PFG’s
sole option) part of the Loan, over a 24-month period from the date such PFG
election is made (the “Amortization Right”), which Amortization Right must be
exercised, if at all, not later than the twentieth (20th)



--------------------------------------------------------------------------------

 

Business Day following the date PFG receives the Borrower report certifying
compliance (or failure to comply) with the Liquidity Ratio and, if PFG so
elects, Borrower shall thereafter commence to make monthly payments of principal
and interest on all then outstanding Notes in conformity with the amortization
schedule notified at such time by PFG. PFG may suspend Borrower’s obligation to
make amortized payments at any time upon notice in its sole discretion. If PFG
at any time exercises the Amortization Right, PFG’s obligation to make Loans to
Borrower under Section 1(a) of this Schedule (other than the initial Note) and
Borrower’s right to request borrowings under this Agreement shall terminate.

 

  “Liquidity Ratio” shall mean the ratio of (a) Borrower’s Cash and Cash
Equivalents held with the Senior Lender and its Affiliates plus Borrower’s
Eligible Accounts under the Senior Debt Documents, divided by (b) the sum of the
outstanding principal amount of Indebtedness to the Senior Lender (including any
amounts used for Cash Management Services as defined in the Senior Loan
Documents), plus the face amount of any outstanding letters of credit under the
Senior Debt Documents (including drawn but unreimbursed Letters of Credit and
any Letter of Credit Reserve, each as defined in the Senior Loan Documents),
plus the FX Reduction Amount (as defined in the Senior Loan Documents), plus all
other indebtedness for borrowed money (other than the UBS Loans and the
Subordinated Debt to PFG) or the deferred price of property or services (other
than unsecured indebtedness to trade creditors incurred in the ordinary course
of business).”

shall be replaced in its entirety with and read prospectively with effect from
the Modification No. 3 Effective Date, as follows:

 

“ (d) Amortization Trigger:

If Borrower should fail to maintain a Liquidity Ratio (as defined in
Section 5(a) of this Schedule) of at least 1.5 : 1.0, measured monthly, PFG may
elect to amortize all or (at PFG’s sole option) part of the Loan, over a
24-month period from the date such PFG election is made (the “Amortization
Right”), which Amortization Right must be exercised, if at all, not later than
the twentieth (20th) Business Day following the date PFG receives the Borrower
report certifying compliance (or failure to comply) with the Liquidity Ratio (as
defined in Section 5(a) of this Schedule) and, if PFG so elects, Borrower shall
thereafter commence to make monthly payments of principal and interest on all
then outstanding Notes in conformity with the amortization schedule notified at
such time by PFG. PFG may suspend Borrower’s obligation to make amortized
payments at any time upon notice in its sole discretion. If PFG at any time
exercises the Amortization Right, PFG’s obligation to make Loans to Borrower
under Section 1(a) of this Schedule (other than the initial Note) and Borrower’s
right to request borrowings under this Agreement shall terminate.”

3.2 Liquidity Ratio. The Liquidity Ratio covenant set forth in Section 5(a) of
the Schedule which prior to the Modification No. 3 Effective Date read as
follows (italicized for ease of reference):



--------------------------------------------------------------------------------

“ (a) Liquidity Ratio:

Borrower shall maintain at all times a Liquidity Ratio of greater than 1.5 to
1.0.

 

  “Liquidity Ratio” is the ratio of (a) Borrower’s unrestricted Cash and Cash
Equivalents held with the Senior Lender plus Borrower’s Eligible Accounts
permitted as such under the Senior Loan Documents, divided by (b) the sum of the
outstanding principal amount of all monetary obligations owed to the Senior
Lender, plus all other indebtedness for borrowed money (other than the
Subordinated Debt to PFG and amounts owed under Bank Services Agreements) or the
deferred price of property or services (other than unsecured indebtedness to
trade creditors incurred in the ordinary course of business). Capitalized terms
used in the definition of Liquidity Ratio and not defined in this Agreement have
their meanings as set forth in the Senior Loan Documents.”

shall be replaced in its entirety with and read prospectively with effect from
the Modification No. 3 Effective Date, as follows:

 

“ (a) Liquidity Ratio:

Borrower shall maintain at all times a Liquidity Ratio of greater than 1.25 to
1.0.

 

  “Liquidity Ratio” is the ratio of (a) Borrower’s unrestricted Cash and Cash
Equivalents held with the Senior Lender (and its affiliates) plus Borrower’s Net
Accounts Receivable, divided by (b) the sum of outstanding Credit Extensions
under the Senior Loan Documents, plus all sums owed by Borrower in connection
with Bank Services. Capitalized terms used in the foregoing definition of
Liquidity Ratio and not defined in this Agreement have their meanings as set
forth in the Senior Loan Documents as in effect on the Modification No. 3
Effective Date, without regard to waiver of any provision thereof by the Senior
Lender.

 

  For purposes of the foregoing definition of Liquidity Ratio, the term “Net
Accounts Receivable” means the accounts receivable of Borrower recorded in
accordance with GAAP on the balance sheet of Borrower as of the end of the most
recent monthly reporting period, net of any reserves for doubtful accounts, as
reported to the Senior Lender.”

3.3 EBITDA; Fixed Charge Coverage Ratio. The EBITDA and Fixed Charge Coverage
Ratio covenants set forth in Section 5(b) of the Schedule which prior to the
Modification No. 3 Effective Date read as follows (italicized for ease of
reference):

 

“(b) EBITDA:

EBITDA, as of the last day of each month, for the three month period ending as
of last day of such month, of not less than Negative Two Million, Five Hundred
Thousand Dollars (-$2,500,000); provided that, from and after the date Borrower
has maintained a Fixed Charge Coverage Ratio in excess of



--------------------------------------------------------------------------------

 

1.5 to 1.00 for two consecutive fiscal quarters, thereafter Borrower shall not
be required to meet the foregoing EBITDA covenant and, thereafter, Borrower
shall, instead, be required to maintain a Fixed Charge Coverage Ratio in excess
of 1.25 to 1.00 at all times.

 

  “EBITDA” shall mean (a) Net Income, minus any non-cash income, plus
(b) Interest Expense, plus (c) to the extent deducted in the calculation of Net
Income, depreciation expense and amortization expense, plus (d) income tax
expense, plus (e) stock-based compensation expense (to the extent not payable in
cash), plus (f) non-cash expenses incurred from applying GAAP to the terms of
this Agreement and related Warrant and to the Senior Debt and related warrant
issued under the Senior Loan Documents, plus (g) any other non-cash charges.”

shall be replaced in its entirety with and read prospectively with effect from
June 30, 2012, as follows:

 

“(b) EBITDA; Fixed Charge Coverage Ratio:

Borrower shall maintain EBITDA as of the last day of each month, for the three
month period ending as of the last day of such month, of not less than the
amount corresponding to the period containing such month set forth in the
following chart (parentheses surrounding amounts in the chart designate negative
amounts); provided that, from and after the date Borrower has maintained a Fixed
Charge Coverage Ratio in excess of 1.50 to 1.00 for two consecutive fiscal
quarters, thereafter Borrower shall not be required to meet the foregoing EBITDA
covenant, and thereafter Borrower shall, instead, be required to maintain a
Fixed Charge Coverage Ratio in excess of 1.25 to 1.00 at all times.”

 

Period

   Minimum
EBITDA  

June 1, 2012 – December 31, 2012

   ($ 5,000,000 ) 

January 1, 2013 – March 31, 2013

   ($ 4,250,000 ) 

April 1, 2013 – December 31, 2013

   ($ 3,500,000 ) 

January 1, 2014 – March 31, 2014

   ($ 2,750,000 ) 

April 1, 2014 – June 30, 2014

   ($ 2,000,000 ) 

July 1, 2014 – September 30, 2014

   ($ 1,250,000 ) 

October 1, 2014 – December 31, 2014

   ($ 500,000 ) 

 

  “EBITDA” shall mean (a) Net Income, minus any non-cash income, plus
(b) Interest Expense, plus (c) to the extent deducted in the calculation of Net
Income, depreciation expense and amortization expense, plus (d) income tax
expense, plus (e) stock-based compensation expense (to the extent not payable in
cash), plus (f) non-cash expenses incurred from applying GAAP to the terms of
this Agreement and related Warrant and to the Senior Debt and related warrant
issued under the Senior Loan Documents, plus (g) any other non-cash charges.”



--------------------------------------------------------------------------------

4. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

5. PAYMENT OF LOAN FEE AND EXPENSES. Borrower shall pay to PFG all of PFG’s
reasonable and documented out-of-pocket costs and expenses in connection with
this Modification.

6. BORROWERS’ REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants
that:

(a) immediately upon giving effect to this Modification (i) except for the
matters set forth in Exhibit A and in the capitalization table appended hereto
as Exhibit B, the representations and warranties contained in the Loan Agreement
are true, accurate and complete in all material respects as of the date hereof
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date), and (ii) no
Event of Default has occurred and is continuing;

(b) Borrower has the corporate power and authority to execute and deliver this
Amendment and to perform its obligations under the Existing Loan Documents, as
amended by this Modification;

(c) the certificate of incorporation, bylaws and other organizational documents
of Borrower delivered to PFG remain true, accurate and complete and have not
been amended, supplemented or restated and are and continue to be in full force
and effect;

(d) the execution and delivery by Borrower of this Modification and the
performance by Borrower of its obligations under the Existing Loan Documents, as
amended by this Modification, have been duly authorized by all necessary
corporate action on the part of Borrower;

(e) this Modification has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against it in accordance with
the terms of this Modification, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights;

(f) as of the date hereof, Borrower has no defenses against its obligation to
repay the Obligations and it has no claims of any kind against PFG. Borrower
acknowledges that PFG has acted in good faith and has conducted in a
commercially reasonable manner its relationship with such Borrower in connection
with this Modification and in connection with the Existing Loan Documents;

(g) the Security Documents relating to Intellectual Property either disclose an
accurate, complete and current listing of all Collateral that consists of
Intellectual Property or Borrower has included revised and updated Intellectual
Property schedules as part of an update to the Representations required in
Section 8 of this Modification; and



--------------------------------------------------------------------------------

(h) as of the date hereof, except for the matters set forth in Exhibits A and B
hereto, Borrower ratifies, confirms and reaffirms, all and singular, the terms
and disclosures contained in the Representations dated as of August 8, 2011, and
as of the date Borrower makes a request to issue a Note on or after the date
hereof, Borrower shall ratify, confirm and reaffirm, all and singular, the terms
and disclosures contained in the Representations dated as of August 8, 2011 as
modified by Exhibits A and B hereto, and shall acknowledge, confirm and agree
that the disclosures and information Borrower provided to PFG in Part A—Sections
1-6 (except as further noted in this sentence) and Part B—Sections 11, 12 and 13
of the Representations shall not have changed as of the date of such borrowing
request, and all other Sections of the Representations, including Part A
Section 3(d),(e) (g) and (i) shall have not changed as of such borrowing request
in any material respect or, if the Representations require additional disclosure
in order to be true, accurate and complete as of the date hereof, Borrower shall
have provided the update to the Representations required in Section 8 hereof.

Borrower understands and acknowledges that PFG is entering into this
Modification in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.

7. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, PFG is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Modification, the terms of the Existing
Loan Documents remain unchanged and in full force and effect. PFG’s agreement to
modifications to the existing Obligations in no way shall obligate PFG to make
any future consents, waivers or modifications to the Obligations. Nothing in
this Modification shall constitute a satisfaction of the Obligations or a waiver
of any default under the Existing Loan Documents. It is the intention of PFG and
Borrower to retain as liable parties all makers and endorsers of Existing Loan
Documents, unless the party is expressly released by PFG in writing. Unless
expressly released herein, no maker, endorser, or guarantor will be released by
virtue of this Modification. The terms of this paragraph apply not only to this
Modification, but also to all subsequent loan modification agreements.

8. CONDITIONS. The effectiveness of this Modification is conditioned upon each
of:

(a) Execution and Delivery. Borrower shall have duly executed and delivered to
PFG a counterpart of this Modification and a true and correct copy of the Senior
Loan Documents, as amended to the Modification No. 3 Effective Date.

(b) Payment of PFG Expenses. Borrower shall have paid upon demand all PFG
expenses (including all reasonable attorneys’ fees and expenses) incurred in
connection with this Modification in accordance with Section 5 hereof.

(c) Updates to Borrower Information. On or prior to the date of any request for
borrowing on or after the date hereof, Borrower shall have certified its
compliance with Section 6(h), or, if required to render Part A—Sections 1-6
(except Section 3(d),(e) (g) and (i)) and Part B—Section 11 of the
Representations identified in Section 7(i) hereof true, correct, accurate and
complete as of the date hereof, and all other Sections of the Representations,
including Part A Section 3(d),(e) (g) and (i) true, correct, accurate and
complete in all material respects as of the date of such borrowing request,
shall have delivered to PFG true and current information and versions of such
documents.

(d) No Default under Senior Debt Documents. There shall be no default under the
Senior Debt Documents that has not been cured or waived.



--------------------------------------------------------------------------------

(e) SVB Subordination. PFG and the Senior Lender shall have entered into an
amendment to or ratification of their existing Subordination Agreement
reflecting the amendment to the Senor Loan Documents.

9. FURTHER ASSURANCES. Borrower agrees to execute such further documents and
instruments and to take such further actions as PFG may request in its good
faith business judgment to carry out the purposes and intent of this
Modification.

10. INTEGRATION; CONSTRUCTION. The Loan Agreement, the Prior Modifications, this
Modification and any documents executed in connection therewith and herewith
contain the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior agreements, understandings, offers and
negotiations, oral or written, with respect thereto and no extrinsic evidence
whatsoever may be introduced in any judicial or arbitration proceeding, if any,
involving this Modification; provided, however, that any financing statements or
other agreements or instruments filed by PFG with respect to Borrower shall
remain in full force and effect. The quotation marks around modified clauses set
forth herein and any differing font styles in which such clauses are presented
herein are for ease of reading only and shall be ignored for purposes of
construing and interpreting this Modification. This Modification is subject to
the General Provisions of Section 8 of the Loan Agreement.

11. GOVERNING LAW; VENUE. THIS MODIFICATION SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
Borrower and PFG submit to the exclusive jurisdiction of the State and Federal
courts in San Francisco County, California, in connection with any proceeding or
dispute arising in connection herewith.

This Modification is executed as of the date first written above.

[Signature Page Follows]



--------------------------------------------------------------------------------

Borrower:     PFG:     Cardiovascular Systems, Inc.     PARTNERS FOR GROWTH III,
L.P.     By   /s/ Laurence L. Betterley     By   /s/ Jason Georgatos   Chief
Financial Officer     Name:   Jason Georgatos

 

    By

 

 

/s/ James E. Flaherty

    Title:  

Manager, Partners for Growth III, LLC,

Its General Partner

  Secretary or Ass’t Secretary      

Signature Page Modification No. 3 to Loan and Security Agreement



--------------------------------------------------------------------------------

EXHIBIT A

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

A. Litigation

1. Michael Kallok. On July 18, 2011, the Company received a demand letter from
legal counsel for Michael Kallok, a former officer, director and consultant to
the Company, claiming that Mr. Kallok is entitled to 42,594 shares of the
Company’s common stock or, alternatively, the value of those shares as of
July 15, 2011, which was $610,798. Mr. Kallok asserts that the Company
improperly deemed such shares forfeited under a restricted stock agreement with
Mr. Kallok. The Company disagrees with Mr. Kallok’s claim and the parties are
moving forward with arbitration to resolve this matter.

2. Litigation in Switzerland. In July 2009, the Company commenced a lawsuit in
Switzerland against Dr. Leonid Shturman (“Dr. Shturman”), primarily to halt the
grant proceedings before the European Patent Office. The Company asserted that
it was the owner of the counterweight invention included in the European patent
application No. 06 745 024.7 filed by Dr. Shturman. On April 15, 2011,
Dr. Shturman’s widow, Leila Nadirashvili, filed a writ to dismiss the Company’s
lawsuit based on res judicata and collateral estoppel, alleging that the claims
in Switzerland are identical to a previously-dismissed lawsuit in Minnesota. The
Company successfully defeated the motion. On June 21, 2012 the parties reached a
settlement whereby Ms. Nadirashvili assigned the patent application to the
Company.

3. Litigation in the United States District Court in Minnesota. On August 24,
2011, Leila Nadirashvili was substituted as plaintiff in a lawsuit in the United
States District Court in Minnesota. The lawsuit seeks to enjoin the litigation
in Switzerland discussed above. Ms. Nadirashvili declined the Company’s offer of
settlement. In December 2011, the Court dismissed the lawsuit on the grounds
that the Court lacked jurisdiction.

4. Litigation in the United States District Court in Minnesota. On August 24,
2011, Leila Nadirashvili commenced a lawsuit against the Company in the United
States District Court in Minnesota. In the lawsuit, Ms. Nadirashvili is
asserting declaration of patent ownership, slander of title, tortious
interference with prospective business relations, and unfair competition in
violation of Minnesota Statute § 324D.44. In December 2011, the Court dismissed
the lawsuit on the grounds that the Court lacked jurisdiction.

5. Litigation in the United States District Court in Minnesota. In February
2012, Ms. Nadirashvili re-filed her lawsuit against the Company in Hennepin
County District Court. The Company removed the lawsuit to the United States
District Court in Minnesota. In the lawsuit, Ms. Nadirashvili seeks a
declaration that she is the sole owner of six United States patents that have
issued naming Dr. Leonid Shturman as the sole inventor. In addition,
Ms. Nadirashvili has asserted claims for slander of title, tortious interference
with prospective business relations, and unfair competition. Ms. Nadirashvili
seeks an unspecified sum of damages. The Company asserted counterclaims seeking
a declaration that the patents are invalid, imposition of a constructive trust,
and unjust enrichment damages. A settlement conference has been scheduled to
occur on August 14, 2012.

B. Officers and Directors

1. Scott Kraus has been replaced as Vice President of Sales by Jim Briedenstein.

2. Paul Koehn’s title has been changed from Vice President of Manufacturing to
Vice President of Quality and Manufacturing.

3. Dr. Geoffrey Hartzler passed away on March 10, 2012 and so no longer serves
as a director.



--------------------------------------------------------------------------------

EXHIBIT B

Capitalization Table 6/20/2012

 

     Total Shares      %  

Common Stock

     19,977,693         80.5 % 

Options Outstanding

     2,398,695         9.7 % 

Warrants Outstanding

     2,438,784         9.8 %    

 

 

    

 

 

 

Total Options and Warrants

     4,837,479         19.5 %    

 

 

    

 

 

 

Total All Securities

     24,815,172         100.0 %    

 

 

    

 

 

 

There are 604,126 remaining shares available for grant under the 2007 Equity
Plan.

There are 90,709 available shares for purchase through the Employer Stock
purchase plan.

The Company has $5.0MM in outstanding loans under a convertible debt facility
with Partners for Growth III, L.P. (PFG). At any time prior to the maturity
date, PFG may at its option convert any of the outstanding loans into shares of
the Company’s common stock at the applicable conversion price. In aggregate, the
outstanding loans can be converted into 363,794 shares of the Company’s common
stock.

DETAIL

 

     Loan Bal      Con price      Shares         

$3.5M Note (conversion price $13.64 per share)

     3,500,000       $ 13.64         256,598       $ 3,500,000.00   

$0.5M Note ( conversion price $15.30 per share)

     500,000       $ 15.30         32,680       $ 500,000.00   

$1.0M Note ( conversion price $13.42 per share)

     1,000,000       $ 13.42         74,516       $ 1,000,000.00            

 

 

    

 

 

       5,000,000            363,794       $ 5,000,000.00   

Weighted Avg

         $ 13.74               

 

 

    